          Case 1:20-cr-00293-LJL Document 31 Filed 07/07/20 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 6, 2020

Hon. Lewis J. Liman
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007                                           7/7/2020

       Re:     United States v. Isaam Henry, 20 Cr. 293 (LJL)

Dear Judge Liman:

        With consent of defense counsel, Scott Tulman, Esq., the Government seeks an
adjournment of the July 7 deadline to respond to defendant’s letter seeking certain records relating
to the selection of the grand jury that returned the Indictment in this case. As the Court may be
aware, similar requests are pending in numerous cases in this District. On June 30, 2020 in the
case of United States v. Balde, 20 Cr. 281 (KPF), Judge Failla presided over a conference call with
the Jury Administrator for the Southern District of New York, Linda Thomas. Counsel for the
Government and the defendant in this case were invited to and did participate in the call. During
that call, Ms. Thomas provided additional information about the existence and form of documents
responsive to the defendant’s requests. Judge Failla has ordered the parties in Balde to meet and
confer about whether there is any dispute as to which documents requested by the defense counsel
should be produced, and to submit a joint status letter no later than July 14. Because the document
requests in this case are identical to those in Balde, the Government believes that any agreement
reached in that case is likely to moot much, if not all, of any dispute in this case. Accordingly, the
parties request that the Court extend the current deadly to July 21, at which time the parties can
notify the Court whether there is any dispute regarding the defendant’s document requests.

                                               Respectfully,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                           by: ______/s/ Thomas Burnett_____________
                                               Thomas S. Burnett
                                               Assistant United States Attorney
                                               (212) 637-1064
